Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 12 October 2021 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 12 July 2021, except for any objections and/or rejections under 35 USC 112 repeated below. Additionally, the Applicant’s amendments to the claims have overcome the double patenting rejections previously set forth in the Final Office Action mailed 12 July 2021.
Information Disclosure Statement
The information disclosure statements filed 9 July 2021 and 15 October 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The IDSs do not include a legible copy of each non-patent literature document as is required by 37 CFR 1.98(a)(2). The IDSs have been placed in the application file, but the non-patent literature documents referred to therein have not been considered.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 2 recites, “a first arm having a first proximal portion that is rigidly coupled to the main body at a first location and a first distal end that is pivotally coupled with the pivoting head”. This recitation should either of: -- a first arm having a first proximal portion, the first proximal portion , and the first arm having a first , the first distal end and a first distal end, the first proximal portion , and the [[a]] first distal end 
Claim 2 recites, “a second arm having a second proximal portion that is rigidly coupled to the main body at a second location and a second distal end that is pivotally coupled with the pivoting head opposite the first distal end of the first arm”. This recitation should be amended to better clarify that the second proximal portion, not the second arm, is the structure that is rigidly coupled to the main body, and to better clarify that that the second distal end is part of the second arm. See the suggestions in the preceding objection.
Claim 8 recites, “a first arm having a first proximal portion that is rigidly coupled to the main body at a first location and a first distal end that is pivotally coupled with the pivoting head”. This recitation should be amended to better clarify that the first proximal portion, not the first arm, is the structure that is rigidly coupled to the main body, and to better clarify that that the first distal end is part of the first arm. See the suggestions above.
Claim 8 recites, “a second arm having a second proximal portion that is rigidly coupled to the main body at a second location and a second distal end that is pivotally coupled with the pivoting head opposite the first distal end of the first arm”. This recitation should be amended to better clarify that the second proximal portion, not the second arm, is the structure that is rigidly coupled to the main body, and to better clarify that that the second distal end is part of the second arm. See the suggestions in the preceding objection.
Claim 8 recites, “a fixed distance”. Claim 7, upon which claim 8 depends, already introduces a different “fixed distance”. The distance in claim 8 should be given a different name than the distance of claim 7. The examiner suggests amending claim 8 to recite “a second fixed distance”.
Claim 9 recites, “a first arm having a first proximal portion that is rigidly coupled to the main body at a first location and a first distal end that is pivotally coupled with the pivoting head”. This recitation should be amended to better clarify that the first proximal portion, not the first arm, is the structure that is rigidly coupled to the main body, and to better clarify that that the first distal end is part of the first arm. See the suggestions above.
Claim 9 recites, “a second arm having a second proximal portion that is rigidly coupled to the main body at a second location and a second distal end that is pivotally coupled with the pivoting head opposite the first distal end of the first arm”. This recitation should be amended to better clarify that the second proximal portion, not the second arm, is the structure that is rigidly coupled to the main body, and to better clarify that that the second distal end is part of the second arm. See the suggestions in the preceding objection.
Claim 9 recites, “a fixed distance”. Claim 7, upon which claim 9 depends, already introduces a different “fixed distance”. The distance in claim 9 should be given a different name than the distance of claim 7. The examiner suggests amending claim 9 to recite “a second fixed distance”.
Claim 10 recites, “a first arm having a first proximal portion that is rigidly coupled to the main body at a first location and a first distal end that is pivotally coupled with the pivoting head”. This recitation should be amended to better clarify that the first proximal portion, not the first arm, is the structure that is rigidly coupled to the main body, and to better clarify that that the first distal end is part of the first arm. See the suggestions above.
Claim 10 recites, “a second arm having a second proximal portion that is rigidly coupled to the main body at a second location and a second distal end that is pivotally coupled with the 
Claim 10 recites, “a fixed distance”. Claim 7, upon which claim 10 depends, already introduces a different “fixed distance”. The distance in claim 10 should be given a different name than the distance of claim 7. The examiner suggests amending claim 10 to recite “a second fixed distance”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 2, to the extent that the recitation, “wherein the pivot axis is spaced a fixed distance relative to the first and second arms” requires that the pivot axis is spaced from all portions of the first and second arms (see the discussion of this issue in relation to 35 USC 112(b) below), this recitation introduces new matter. As disclosed, the pivot axis “26” passes through the first and second arms “24” as is evident from Figs. 7, 9, and 14. Therefore, the pivot axis “26” as disclosed is not spaced from the arms “24”. As such, claim 2 introduces new matter. 
Regarding claim 8, to the extent that the recitation, “wherein the pivot axis is spaced a fixed distance relative to the first and second arms” requires that the pivot axis is spaced from all portions of the first and second arms (see the discussion of this issue in relation to 35 USC 112(b) below), this recitation introduces new matter. As disclosed, the pivot axis “26” passes through the first and second arms “24” as is evident from Figs. 7, 9, and 14. Therefore, the pivot axis “26” as disclosed is not spaced from the arms “24”. As such, claim 8 introduces new matter. 
Claim 8 recites, “wherein the pivot spring comprises at least one coil spring portion defining a longitudinal coil axis that is parallel to and offset from the pivot axis a distance of from 1 mm to 5 mm”. Note also that claim 7 recites, “wherein the pivot axis is spaced a fixed distance relative to the main body”. Claim 8 introduces new matter. Claim 8 is describing the pivot axis “26” as disclosed, since this is the axis that the longitudinal coil axis is parallel to. However, the pivoting head “22” is also pivotable about another axis “27” (see Fig. 1). As paragraph 81 of the publication of the present application states, “Pivoting head 22 can pivot about a pivot axis, referred to herein as a pivot axis or a first axis of rotation 26 with respect to handle 12, as well as a secondary axis of rotation 27 that is generally perpendicular to 
Regarding claim 9, to the extent that the recitation, “wherein the pivot axis is spaced a fixed distance relative to the first and second arms” requires that the pivot axis is spaced from all portions of the first and second arms (see the discussion of this issue in relation to 35 USC 112(b) below), this recitation introduces new matter. As disclosed, the pivot axis “26” passes through the first and second arms “24” as is evident from Figs. 7, 9, and 14. Therefore, the pivot axis “26” as disclosed is not spaced from the arms “24”. As such, claim 9 introduces new matter. 
Claim 9 introduces new matter. The features recited in claim 9 describe the pivot axis “26” as disclosed, but do not describe the pivot axis “27” as disclosed (see paragraph 137, for example).  For example, the pivot axis “26” is the axis about which the pivot spring applies the biasing torque of greater than 14 N-mm to 25 N-mm. However, the pivoting head “22” as disclosed is pivotable about another axis “27” (see Fig. 1). As paragraph 81 of the publication of the present application states, “Pivoting head 22 can pivot about a pivot axis, referred to herein as a pivot axis or a first axis of rotation 26 with respect to handle 12, as well as a secondary axis of rotation 27 that is generally perpendicular to the first axis of rotation 26.” Because the pivoting head “22” as disclosed can pivot about the secondary axis of rotation “27”, the spacing of the pivot axis “26” (i.e., the pivot axis described in claim 9) is movable relative to the main body. As disclosed, therefore, the pivot axis described in claim 9 is not spaced at a fixed distance 
Claim 10 introduces new matter. The features recited in claim 10 describe the pivot axis “26” as disclosed, but do not describe the pivot axis “27” as disclosed (see paragraph 137, for example).  For example, the pivot axis “26” is the axis about which the pivot spring applies the biasing torque of greater than 14 N-mm to 25 N-mm. However, the pivoting head “22” as disclosed is pivotable about another axis “27” (see Fig. 1). As paragraph 81 of the publication of the present application states, “Pivoting head 22 can pivot about a pivot axis, referred to herein as a pivot axis or a first axis of rotation 26 with respect to handle 12, as well as a secondary axis of rotation 27 that is generally perpendicular to the first axis of rotation 26.” Because the pivoting head “22” as disclosed can pivot about the secondary axis of rotation “27”, the spacing of the pivot axis “26” (i.e., the pivot axis described in claim 10) is movable relative to the main body. As disclosed, therefore, the pivot axis described in claim 10 is not spaced at a fixed distance relative to the main body as required by claim 7 because the distance varies as the pivoting head pivots about the secondary axis of rotation. As such, claim 10 introduces new matter. [Note that claim 7 is not considered new matter as explained above in regards to claim 8.]
Regarding claim 10, to the extent that the recitation, “wherein the pivot axis is spaced a fixed distance relative to the first and second arms” requires that the pivot axis is spaced from all portions of the first and second arms (see the discussion of this issue in relation to 35 USC 112(b) below), this recitation introduces new matter. As disclosed, the pivot axis “26” passes through the first and second arms “24” as is evident from Figs. 7, 9, and 14. Therefore, the pivot axis “26” as disclosed is not 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “a single pivot spring that biases the pivoting head toward a first position”. This recitation is indefinite. Does the Applicant intend “single” to prohibit there from being any other spring in the handle? Or, does the Applicant intend “single” to prohibit there from being any other ‘pivot spring’ in the handle? In this second interpretation, another spring is permissible so long as the other spring is not a ‘pivot spring’ (e.g., a spring that biases a component linearly is not a pivot spring). Or, does the Applicant intend “single” to prohibit there from being any other pivot spring that biases the pivoting head toward the first position? In this third interpretation, another pivot spring is permissible so long as it does not bias the pivoting head toward the first position. In the present specification, the pivoting head is pivotable about two axes “26” and “27” (see Fig. 1), and one pivot spring “64” biases the pivoting head about the axis “26”. Even a spring that biases the pivoting head about axis “27” could be considered as biasing the pivoting head toward the first position (since the first position is a position in multiple dimensions), so it is unclear whether a second spring that pivots relative to axis “27” can be included within the scope of claim 1.
Claim 2 recites, “wherein the pivot axis is spaced a fixed distance relative to the first and second arms”. This recitation is indefinite in view of the present specification. In the present disclose, the pivot axis “26” passes through the first and second arms “24” as is evident from Figs. 7, 9, and 14. Conventionally, the term “spaced” requires some distance between two features (e.g., a conventional definition of “spaced” includes to arrange things or people so that there is some distance or time between them). In regards to claim 2, conventionally “spaced” would be interpreted as requiring some distance between the pivot axis and the arms. Thus, it is unclear how to interpret claim 2 in view of the present specification. Does the claim encompass the pivot axis being spaced from any portion of the first every portion of the first and second arms as discussed above.
Claim 7 recites, “the pivoting head having a trapezoidal prism shape”. Conventionally, the definition of a ‘trapezoid’ is a quadrilateral having only two sides parallel. The present specification, however, describes a “trapezoidal prism shape” with the following description in paragraph 87: “As understood from the description herein, the description "trapezoidal prism" is general with respect to an overall visual impression the pivoting head.” Paragraph 88 adds, “The description "trapezoidal prism" is used herein as the best description for the overall visual appearance of the pivoting head 22, but the description does not imply any particular geometric or dimensional requirements beyond what is described herein.” The feature of a “trapezoidal prism shape” is indefinite because the provided definition is subjective. It is unclear what characteristics of a conventional trapezoid, if any, are required in order to for a pivoting head to be considered as having “a trapezoidal prism shape”. As disclosed in the present specification, the pivoting head “22” (see Fig. 7, for example) is not a quadrilateral and does not have any parallel sides. Thus, in is unclear how the disclosed pivoting head “22” can be considered as having “an overall visual impression” of a trapezoid when the disclosed pivoting head does not have any characteristics required by the definition of a trapezoid. Further, merely providing a single example of a non-trapezoidal pivoting head that arguably has “an overall visual impression” of a trapezoid fails to clearly define the metes and bounds of the Applicant’s own definition. Is the disclosed pivoting head an example of the greatest amount of deviation from a trapezoid that is encompassed by the definition? If not, how far from an actual trapezoid can the shape of a pivoting head be while still falling within the Applicant’s definition? Different viewers may have different opinions regarding whether or not some shape has the visual impression of a trapezoid. For example, it is unclear whether a triangle is considered as having a “trapezoidal prism shape” as the defined in the present specification. On the one not be considered as having ‘an overall visual impression’ of a trapezoid (but then again, in view of the present specification, neither being a quadrilateral nor having any parallel sides appears to be required to be a “trapezoidal prism shape”). Consider as another example a rectangle – does a rectangle have “an overall visual impression” of a trapezoid? After all, a rectangle is a quadrilateral and has two parallel sides (although it does not have only two parallel sides), and thus a rectangle satisfies more of the definition of a trapezoid than the disclosed pivoting head. Yet, a rectangle arguably has the overall visual impression of a rectangle instead of a trapezoid. Thus, although the specification provides an explicit definition of a “trapezoidal prism shape”, the recitation is nonetheless indefinite because the provided definition fails to provide any clear basis for determining whether a shape is a “trapezoidal prism shape”. Merely providing a definition of a claimed term does not in and of itself render the term definite – the definition itself must be definite. The examiner suggests deleting the recitation of “the pivoting head having a trapezoidal prism shape”, instead relying the recitation of the first and second external widths previously recited in the claim.
Claim 8 recites, “wherein the pivot axis is spaced a fixed distance relative to the first and second arms”. This recitation is indefinite in view of the present specification. In the present disclose, the pivot axis “26” passes through the first and second arms “24” as is evident from Figs. 7, 9, and 14. Conventionally, the term “spaced” requires some distance between two features (e.g., a conventional definition of “spaced” includes to arrange things or people so that there is some distance or time between them). In regards to claim 8, conventionally “spaced” would be interpreted as requiring some distance between the pivot axis and the arms. Thus, it is unclear how to interpret claim 8 in view of the any portion of the first and second arms, even if the pivot axis is not spaced from some other portion of the first and second arms? A new matter issue arises if the claim requires the pivot axis to be spaced from every portion of the first and second arms as discussed above.
Claim 9 recites, “wherein the pivot axis is spaced a fixed distance relative to the first and second arms”. This recitation is indefinite in view of the present specification. In the present disclose, the pivot axis “26” passes through the first and second arms “24” as is evident from Figs. 7, 9, and 14. Conventionally, the term “spaced” requires some distance between two features (e.g., a conventional definition of “spaced” includes to arrange things or people so that there is some distance or time between them). In regards to claim 9, conventionally “spaced” would be interpreted as requiring some distance between the pivot axis and the arms. Thus, it is unclear how to interpret claim 9 in view of the present specification. Does the claim encompass the pivot axis being spaced from any portion of the first and second arms, even if the pivot axis is not spaced from some other portion of the first and second arms? A new matter issue arises if the claim requires the pivot axis to be spaced from every portion of the first and second arms as discussed above.
Claim 9 recites, “the first position”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the Applicant is intending to introduce some new ‘first position’. It is also unclear whether the Applicant intends there to inherently be some ‘first position’, such that no antecedent basis would be required. 
Claim 10 recites, “wherein the pivot axis is spaced a fixed distance relative to the first and second arms”. This recitation is indefinite in view of the present specification. In the present disclose, the pivot axis “26” passes through the first and second arms “24” as is evident from Figs. 7, 9, and 14. Conventionally, the term “spaced” requires some distance between two features (e.g., a conventional definition of “spaced” includes to arrange things or people so that there is some distance or time between them). In regards to claim 10, conventionally “spaced” would be interpreted as requiring some distance between the pivot axis and the arms. Thus, it is unclear how to interpret claim 10 in view of the present specification. Does the claim encompass the pivot axis being spaced from any portion of the first and second arms, even if the pivot axis is not spaced from some other portion of the first and second arms? A new matter issue arises if the claim requires the pivot axis to be spaced from every portion of the first and second arms as discussed above.
Claim 10 recites, “the first position”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the Applicant is intending to introduce some new ‘first position’. It is also unclear whether the Applicant intends there to inherently be some ‘first position’, such that no antecedent basis would be required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 7,000,282 B2 to Cox et al., as evidenced by US Pat. No. 2,134,973 to Harwell.
Regarding claim 1, Cox discloses a razor handle (see Fig. 2C; in regards to the term ‘razor’, the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states a purpose or intended use of the invention, here being a handle for a razor, rather than any distinct definition of any of the claimed invention’s limitations, such that the term ‘razor’ in the preamble is not considered a limitation and is of no significance to claim construction in accordance with MPEP 2111.02(II); even if the term ‘razor’ is considered as a structural limitation, the handle of Cox grasps a razor blade body when the razor blade body is inserted into the pivoting head 12 
a main body 16 (see Fig. 2B including the reference character “16”); 
a pivoting head 12 being pivotally coupled with the main body 16 about a pivot axis 42 (see Figs. 2A and 2B showing two pivotal position of the head 12 about the axis 42; the axis itself is labeled with the reference character 42 in Fig. 2C; see also col. 6, lines 61-64) ; and
a single pivot spring 60 that biases the pivoting head 12 toward a first position (see the rest position of Fig. 3B per col. 6, line 65 to col. 7, line 4 and per col. 7, lines 61-67), the first position comprising a rest position (see Fig. 3B), wherein the single pivot spring 60 comprises a first coil spring portion 62 (a left portion 62 relative to Fig. 2C), a second coil spring portion 62 (a right portion 62 relative to Fig. 2C), and a main bar portion 64 (see Fig. 2C), the main bar portion 64 coupling the first and second coil spring portions 62 together in a spaced relationship (see Fig. 2C), wherein the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis that is coaxial with the first longitudinal coil axis (see annotated Fig. 5A below showing a longitudinal coil axis that extends into and out of the page and that serves as each of the first and second longitudinal coil axes; this axis is a ‘longitudinal coil axis’ because it passes through a widest portion of the each coil spring portion 62 – i.e., a portion having three coiled sections; note also that the term “longitudinal coil axis”, consistent with the Applicant’s use of the term, need not necessarily be through a center of a coiled portion – indeed, if a “longitudinal coil axis” were necessarily through a center of a coiled portion, then the Applicant would not specify this characteristic of a “longitudinal coil axis” in claim 16; if the Applicant desires the longitudinal coil axes to pass through respective axial centers of the coil spring portions, the examiner suggests explicitly 

    PNG
    media_image1.png
    546
    933
    media_image1.png
    Greyscale

	Regarding claim 2, Cox discloses that the razor handle further comprises:
a first arm 30 (a left arm 30 relative to Fig. 2C) having a first proximal portion (the first proximal portion being below aperture 32 of the first arm 30 relative to Fig. 2C) that is rigidly coupled to the main body 16 at a first location (see Fig. 2C, where the first location is at a left side of the main body 16) and a first distal end (the first distal end including the aperture 32 of the first arm 30 and the portion of the first arm 30 thereabove relative to Fig. 2C) that is pivotally coupled with the pivoting head 12 (see Figs. 2A and 2B showing two pivotal position of the head 12); and 
a second arm 30 (a right arm 30 relative to Fig. 2C) having a second proximal portion (the second proximal portion being below aperture 32 of the second arm 30 relative to Fig. 2C) that is rigidly coupled to the main body 16 at a second location (see Fig. 2C, where the second location is at a right side of the main body 16) and a second distal end (the second distal end including the aperture 32 of the second arm 30 and the portion of the second arm 30 
	wherein the pivot axis 42 is spaced a fixed distance relative to the first and second arms 30 (see Figs. 2A and 2B, where the position of the axis 42 relative to the arms 30 does not vary; consistent with the present disclosure, this limitation can be satisfied even though the pivot axis passes through the arms) .
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,636,442 to Wain, as evidenced by US Pub. No. 2013/0199346 A1 to Psimadas et al.
Regarding claim 7, Wain discloses a razor handle 1 (see Fig. 9, among others) comprising: 
a main body 110 and 112;
a pivoting head 2 pivotally coupled with the main body 110 and 112 about a pivot axis 20 (see Fig. 8 and col. 5, lines 50-53), the pivoting head 2 being configured to receive a razor cartridge (Psimadas is evidence that the pivoting head 2 of Wain is “configured to receive a razor cartridge” because a razor cartridge such as the cartridge 15 of Psimadas can be slid onto the pivoting head 2 of Wain, so long as the razor cartridge, which is not claimed, is of an appropriate geometry to slide onto the pivoting head 2 of Wain; further, the limitation “configured to receive a razor cartridge” does not preclude the pivoting head itself from including one or more blades),  wherein the pivot axis 20 is spaced a fixed distance relative to the main body 110 and 112 (see Fig. 8 and col. 6, lines 25-30), the pivoting head 2 comprising a first external width at a first face (the first external width being a top face external width of the head 2 relative to Fig. 2) and a second external width at a second face opposite the first face  (the second external width being a bottom face external width of the head 2 relative to Fig. 2), wherein the second external width being greater than the first external width (see Fig. 2), the pivoting head 2 having a trapezoidal prism shape (see Fig. 9, where the pivoting head 2 has an overall visual impression 
a pivot spring 23 that is offset from the pivot axis 20 (see Figs. 8 and 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,000,282 B2 to Cox et al.
Regarding claim 3, Cox discloses that the single pivot spring 60 is formed from a strand of material (see Fig. 2C) and the first longitudinal coil axis and the second longitudinal coil axis are each offset from the pivot axis 42 by a distance. Note that this offset distance is merely equal to the radius of the first and second coil spring portions, as is evident from annotated Fig. 5A of Cox above.
However, Cox fails to explicitly disclose the size of its pivot spring, and as a result Cox fails to disclose the radius of the first and second coil spring portions. Due to Cox being silent regarding dimensions of its pivot spring, Cox fails to disclose that the distance by which the first and second longitudinal coil axes are offset from the pivot axis is a distance of from 1 mm to 5 mm as required by claim 3.
However, as noted above, the offset distance of Cox is equal to the radius of the first and second coil spring portions. It would have been an obvious matter of design choice to make the pivot spring of Cox of whatever size was desired, including a size where a radius of the pivot spring is from 1 mm to 5 In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The size of the pivoting spring can be selected to achieve a desired pivoting stiffness of the head, for example. Additionally, consistent with Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the only difference between the prior art razor handle of Cox and the razor handle of claim 3 is a recitation of a particular magnitude of the offset distance, and a device having the offset distance recited in claim 3 would not perform any differently than the razor handle of Cox (e.g., changing the size of the pivot spring does not change its function of biasing the pivoting head). As a result, the claimed device is not patently distinct from the device of Cox.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,000,282 B2 to Cox et al.
Regarding claim 4, Cox discloses that the pivoting head 12 is rotatable about the pivot axis 42 from the first position at 0 degrees to a second position at 45 degrees relative to the first position (see col. 7 at lines 4-6, which discloses that the pivoting head can pivot up to 50 degrees, which encompasses two positions at 0 degrees and 45 degrees, respectively), and wherein when rotated, the single pivot spring 60 applies a biasing torque about the pivot axis 42 (see col. 7, lines 61-67). Cox further discloses that the biasing torque applied by its pivot spring is adjustable, and that the biasing torque should be selected to be “appropriate to working conditions” (see col. 7, lines 56-61).
Cox fails to disclose that the particular magnitude of the biasing torque provided by the pivot spring, and as a result Cox fails to disclose that the biasing torque applied by the pivoting spring is greater than 14 N-mm to 25 N-mm as required by claim 4.
Nonetheless, because Cox explicitly teaches that the biasing torque applied by the pivot spring is adjustable and that the biasing torque should be selected to a level “appropriate to working conditions” .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,000,282 B2 to Cox et al. in view of US Pub. No. 2010/0132204 A1 to Brown.
Regarding claim 5, Cox discloses that the single pivot spring 60 comprises a single strand of material (see Fig. 2C). 
Cox, however, fails to disclose any particular material from which its pivot spring is constructed. As a result, Cox fails to disclose that the single strand is of stainless steel having an engineering yield stress of between 800 MPa and 2000 MPa as required by claim 5. 
It is old and well known in the art to form a spring from metal. Moreover, Brown teaches forming a spring in a handle from stainless steel because stainless steel is rust resistant (see claim 11 of Brown, for example). Still further, the particular yield stress of the spring will depend on the particular type of stainless steel selected.
Therefore, it would have been obvious to one of ordinary skill in the art to form the pivot spring of Cox from stainless steel in view of the teachings of Brown. This modification is advantageous because stainless steel is a rust resistant metal, and a handle as disclosed by Cox is often used in wet environment making the spring susceptible to rusting. Further, in regards to the particular engineering .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,000,282 B2 to Cox et al. in view of US Pub. No. 2003/0070309 A1 to Brown et al.
Regarding claim 6, Cox discloses that the pivoting head 12 comprises a face (in Fig. 2C, the face includes the area indicated by the lead line for reference character 44).
Cox, at least in the embodiment of Fig. 2C, fails to disclose that the face comprises an elastomer as required by claim 6.
Cox in the embodiment of Fig. 8A teaches a pivoting head 202 having a face (the face including insert 318), the face comprising a slip-resistant insert 318 (see Fig. 8A and col. 10, lines 38-41). Cox in the embodiment of Fig. 8A teaches that providing the face with the slip-resistant insert is advantageous because it improves handling (see col. 10, lines 41-42).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the pivoting head of the embodiment of Fig. 2C of Cox with a slip-resistant insert on the face as taught by the embodiment of Fig. 8A of Cox. This modification is advantageous in order to improve handling of the handle – the slip-resistant surface improves a user’s grip on the razor handle. 
Still, Cox, as modified, fails to disclose any particular material for the slip-resistant insert. As a result, Cox, as modified, fails to disclose that the face comprises an elastomer as required by claim 6. 

	Cox, as modified, discloses the claimed invention except for the slip-resistant material being an elastomer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an elastomer as the slip-resistant material on the face of Cox, as modified, in view of the teachings of Brown, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Additionally, Brown teaches that an elastomer is also comfortable (see paragraph 3), so this modification not only provides the required slip-resistance, but also enhances comfort.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain.
Regarding claim 8, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 below) that is rigidly coupled to the main body 110 and 112 at a first location (see Fig. 8 and col. 4, lines 17-19) and a first distal end (see the annotated Fig. 9 below) that is pivotally coupled with the pivoting head 2 (see Figs. 8 and 9; see also col. 6, lines 25-30); and
a second arm having a second proximal portion  (see the annotated Fig. 9 below) that is rigidly coupled to the main body 110 and 112 at a second location (see Fig. 8 and col. 4, lines 17-19) and a second distal end (see the annotated Fig. 9 below) that is pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30),


    PNG
    media_image2.png
    904
    908
    media_image2.png
    Greyscale

Wain fails to disclose the exact dimensions of its handle. As a result, Wain fails to disclose that the distance that the longitudinal coil axis is offset from the pivot axis is a distance of from 1 mm to 5 mm as required by claim 8.  
In re Reese, 129 USPQ 402. Making the shaving head small, for example, will increase maneuverability of the razor and ease access to narrow body portions, and will also provide a small offset distance. Making the shaving head large, though, will allow for greater shaving efficiency by requiring fewer shaves, and will provide a large offset distance. Striking a balance between these two factors merely results from changing the total size of the shaver, which in turn controls the offset dimension because the dimensions of the various components change depending on the size of the entire handle.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2012/0096718 A1 to Howell et al., as further evidenced by US Pub. No. 2019/0337174 A1 to Kopelas et al.
Regarding claim 9, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 above) that is rigidly coupled to the main body 110 and 112 at a first location (see Fig. 8 and col. 4, lines 17-19) and a first 
a second arm having a second proximal portion  (see the annotated Fig. 9 above) that is rigidly coupled to the main body 110 and 112 at a second location (see Fig. 8 and col. 4, lines 17-19) and a second distal end (see the annotated Fig. 9 above) that is pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30),
wherein the pivot axis 20 is spaced a fixed distance relative to the first and second arms (see Figs. 8 and 9; see also col. 4, lines 3-5 explaining that the arms are fixed to the main body 110 and 112), wherein the pivoting head 2 is rotatable about the pivot axis 20 from the first position at 0 degrees to a second position at 45 degrees relative to the first position (see Fig. 3, where the first and second positions are each 22. 5 degrees from the position in Fig. 3 per col. 6, lines 12-16, such that the first and second positions are angled 45 degrees relative to one another), and wherein when rotated, the pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Regarding claim 10, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 above) that is rigidly coupled to the main body 110 and 112 at a first location (see Fig. 8 and col. 4, lines 17-19) and a first distal end (see the annotated Fig. 9 above) that is pivotally coupled with the pivoting head 2 (see Figs. 8 and 9; see also col. 6, lines 25-30); and
a second arm having a second proximal portion  (see the annotated Fig. 9 above) that is rigidly coupled to the main body 110 and 112 at a second location (see Fig. 8 and col. 4, lines 17-19) and a second distal end (see the annotated Fig. 9 above) that is pivotally coupled with the 
wherein the pivot axis 20 is spaced a fixed distance relative to the first and second arms (see Figs. 8 and 9; see also col. 4, lines 3-5 explaining that the arms are fixed to the main body 110 and 112), wherein the pivoting head 2 is rotatable about the pivot axis 20 from the first position at 0 degrees to a second position at 45 degrees relative to the first position (see Fig. 3, where the first and second positions are each 22. 5 degrees from the position in Fig. 3 per col. 6, lines 12-16, such that the first and second positions are angled 45 degrees relative to one another), and wherein when rotated, the pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Wain fails to disclose the biasing torque provided by its pivot spring, and thus fails to disclose that the biasing torque is greater than 14 N-mm to 25 N-mm as required by claim 9 and that the biasing torque is between 3 N-mm and 10 N-mm as required by claim 10.
Howell, though, teaches providing a razor handle with a progressively increasing biasing torque (see the Abstract). Howell teaches various examples of the progressively increasing biasing torque that can have peak values of 8 N-mm, 10 N-mm, and 14 N-mm (see paragraph 34, Fig. 4, and Table 1 at page 3). Thus, Howell teaches that the biasing torque can be between 3 N-mm and 10 N-mm (see Table 1, where the exact applied torque depends on the magnitude of cartridge pivoting), and Howell teaches that the biasing torque, in one example, can be up to 14 N-mm (see Table 1 and paragraph 35). Howell provides no upper limit on the biasing torque. Moreover, other biasing torques having greater values are also known in the art. For example, Kopelas at paragraph 8 teaches that a biasing torque acting on a razor cartridge can be between 0 N-mm and 30 N-mm. Howell teaches that providing a progressively increasing torque that includes values up to 14 N-mm is advantageous because such a torque forces the shaving cartridge into flat contact with the skin during shaving to reducing the angle between the 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Wain with a biasing torque that progressively increases and includes values between 3 N-mm and 10 N-mm and, alternatively, includes values between greater than 14 N-mm to 25 N-mm in view of the teachings of Howell, as well as in view of known torque return values of up to 30 N-mm as disclosed by Kopelas. This modification is advantageous because it improves glide and shave closeness, while also avoiding undesirable high initial torque. Moreover, because Wain teaches some biasing torque applies by its pivot spring, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a biasing torque of between 3 N-mm and 10 N-mm or between greater than 14 N-mm to 25 N-mm because discovering an optimum biasing torque would have been a mere design consideration based on balancing shave closeness and comfort. A stiffer biasing torque leads to a closer shave, whereas a less stiff biasing torque provides more comfort. One of ordinary skill in the art selects a particular biasing torque in view of balancing these two competing factors against one another. For example, a razor marketed toward shaving one’s face may be provided with a lesser biasing torque because a face is a fragile area to shave such that shaving comfort takes precedence over shaving closeness, whereas a razor marketed toward shaving one’s body hair may be provided with a greater biasing torque because a body is a less fragile area such that shaving closeness takes precedence over shaving comfort. Providing the pivot spring of Wain with a biasing torque of between 3 N-mm and 10 N-mm or between greater than 14 N-mm to 25 N-mm would have involved only routine skill in the art to accommodate the aforementioned requirement(s). Howell’s explicit teaching of an example peak torque value of 14 N-mm suggests that one of ordinary skill in the art could experiment with values greater prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. One of ordinary skill in the art would have expected the razor handle of Wain, as modified, to have the same properties as the claimed razor because biasing torque is known to be selected to achieve a balance of shaving comfort and closeness, and there is no evidence on the record of a biasing torque of “greater than 14 N-mm” providing any unexpected result relative to a biasing torque of 14 N-mm as disclosed by Howell. It has been held that discovering an optimum value of a result effective variable (here, biasing torque to strike a balance between comfort and closeness) involves only routine skill in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2010/0132204 A1 to Brown.
Regarding claim 11, Wain discloses that the pivot spring 23 comprises is formed from a strand of material (see Fig. 9). 
Wain, however, is silent regarding the particular material from which its single pivot spring is constructed. Wain thus fails to disclose that the pivot spring comprises stainless steel having an engineering yield stress of between 800 MPa and 2000 MPa as required by claim 11.
It is old and well known in the art to form a spring in a razor from metal. Moreover, Brown teaches forming a razor spring from stainless steel because stainless steel is rust resistant (see claim 11 of Brown, for example). Still further, the particular yield stress of the spring will depend on the particular type of stainless steel selected.
Therefore, it would have been obvious to one of ordinary skill in the art to form the pivot spring of Wain from stainless steel in view of the teachings of Brown. This modification is advantageous because stainless steel is a rust resistant metal, and razors are often used in wet environments making .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2002/0144404 A1 to Gilder et al.
Regarding claim 12, Wain disclose that the pivoting head 2 comprises a face (the face being the surface described at col. 5, lines 27-30 as including the guard and cap). 
Wain, however, fails to explicitly disclose the face comprising an elastomer as required by claim 12.
Gilder teaches an elastomeric guard for a razor that includes upwardly directed fins, with an array of cylindrical recesses or sockets, or with other forms of protrusions is provided on the guard (see paragraph 1). Gilder teaches that such a guard is advantageous because the guard provides a beneficial influence by interacting with hairs and/or by producing a pleasant tactile sensation during movement over the skin (see paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the guard of Wain as an elastomeric guard having upwardly directed fins as taught by Gilder, as this modification is advantageous in order to provide a beneficial influence by interacting with hairs and producing a pleasant tactile sensation during movement over the skin.
Claims 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,000,282 B2 to Cox et al. in view of US Pat. No. 3,950,848 to Goldstein and US Pat. No. 9,545,729 B2 to Buck, Jr. et al., as evidenced by US Pat. No. 2,134,973 to Harwell.
Regarding claim 13, Cox discloses a razor handle (see Fig. 2C; in regards to the term ‘razor’, the body of claim 13 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states a purpose or intended use of the invention, here being a handle for a razor, rather than any distinct definition of any of the claimed invention’s limitations, such that the term ‘razor’ in the preamble is not considered a limitation and is of no significance to claim construction in accordance with MPEP 2111.02(II); even if the term ‘razor’ is considered as a structural limitation, the handle of Cox grasps a razor blade body when the razor blade body is inserted into the pivoting head 12 of Cox and the knob 80 is tightened – see, e.g., the razor blade 22 shown in Fig. 6 of Harwell as an example of the type of blade that can be grasped by the pivoting head 12 of Cox) comprising: 
a main body 16 (see Fig. 2B including the reference character “16”); 
a first arm 30 (a left arm 30 relative to Fig. 2C) having a first proximal portion (the first proximal portion being below aperture 32 of the first arm 30 relative to Fig. 2C) and a first distal end (the first distal end including the aperture 32 of the first arm 30 and the portion of the first arm 30 thereabove relative to Fig. 2C), the first proximal portion being rigidly coupled to the main body 16 at a first location  (see Fig. 2C) and the first distal end being pivotally coupled with a pivoting head 12 about a pivot axis 42 (see Figs. 2A and 2B showing two pivotal position of the head 12 about the axis 42);
a second arm 30 (a right arm 30 relative to Fig. 2C) having a second proximal portion (the second proximal portion being below aperture 32 of the second arm 30 relative to Fig. 2C)  and a second distal end (the second distal end including the aperture 32 of the second arm 30 and the portion of the second arm 30 thereabove relative to Fig. 2C), the second proximal portion being rigidly coupled to the main body 16 at a second location (see Fig. 2C) and the second distal end being pivotally coupled with 
a pivot spring 60 comprising a first coil spring portion 62, a second coil spring portion 62, and a main bar portion 64 (the main bar portion being the curved section at the ends of the arms that extend from the coil spring portions 62), the main bar portion 64 coupling the first and second coil spring portions 62 together in a spaced relationship (see Fig. 2C), wherein the pivot spring 60 interacts with the main body 16 (at elements 114; see Figs. 2C and 5A) to bias the pivoting head 12 about the pivot axis 40 into a first position relative to the first arm 30 and the second arm 30 (compare Figs. 5A and 5B; see also the Abstract describing that “A spring 60 is fully contained within the head 12 and biases the head toward the rest position.”), and wherein the main bar portion 64 defines a main bar axis (the axis shown by the double arrowed line in the annotated Fig. below; this axis is apparent when viewing the spring 60 perpendicular to the coil axes such that the main bar portion 64 is the nearest portion of the spring 60 to the observer), the pivot axis 42 being parallel to the main bar axis (see Fig. 2C).

    PNG
    media_image3.png
    404
    367
    media_image3.png
    Greyscale

Regarding claim 14, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 2C, where each ‘longitudinal coil axis’ is an axis extending axially through the respective coil 62), and wherein the first longitudinal coil axis is coaxial with the second longitudinal coil axis (see Fig. 2C).
	Regarding claim 15, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 2C, where each ‘longitudinal coil axis’ is an axis extending axially through the respective coil 62), and wherein the first longitudinal coil axis is coaxial with the second longitudinal coil axis (see Fig. 2C) and wherein the pivot axis 42 is parallel to one of the first and second longitudinal coil axes (see Fig. 2C and also see Figs. 5A and 5B, where the pivot axis 42 extends through the center of element 38).
Regarding claim 17, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 5A, where 
Regarding claim 18, Cox discloses that the main bar portion 64 extends along half of a longitudinal length of the pivoting head 12 (first, the pivoting head 12 of Cox has a variety of longitudinal lengths, and the claim does not specify any particular length of the pivoting head; considering the longitudinal length of the pivoting head 12 to be, e.g., a length of the flange above the aperture 108 in Fig. 2C, where the length is measured in a left-right direction almost parallel to the plane of the page, the main bar portion 64 extends along and beyond this entire longitudinal length, and thus the main bar portion 64 extends along half the longitudinal length).
Cox fails to disclose that the first and second arms are discrete arms, and Cox also fails to disclose that the main bar portion is linear as required by claim 13.
First, Goldstein teaches a handle (see Fig. 8) having a main body 412 and first and second arms 414 and 416 that are discrete arms (see Fig. 8 and col. 9, lines 34-35). As is evident from Fig. 8 of Goldstein, as a result of being discrete arms 414 and 416, the arms need not be the same material as that forming the main body 412. Thus, the use of discrete arms allows a designer to select a different material for the arms than for the main body.
It would have been obvious to one of ordinary skill in the art to configure the arms of Cox as discrete arms in view of the teachings of Goldstein. This modification is advantageous because it allows KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results is applicable to this modification. Cox differs from the claimed invention by the substitution of discrete arms in place of the integral arms that Cox appears to disclose. Goldstein teaches a handle where a main body has discrete arms instead of integral arms. One of ordinary skill in the art could have substituted the main body and arm formation of Goldstein where the arms are discrete for the main body and arm formation of Cox, and the result of this substitution would have been predictable. Both manners of forming the arms provide spaced apart arms for pivotally attaching another component to the main body. Thus, it would have been obvious to one of ordinary skill in the art under KSR Rationale B to provide Cox with discrete arms in view of Goldstein. 
Second, Bucks teaches a torsion spring 90 (see Fig. 6) similar to that of Cox. The torsion spring 90 of Bucks includes a main bar portion 94 that couples first and second coil spring portions 92 (see Fig. 6). The main bar portion 94 is linear.
The function of the main bar portion of a torsion coil spring as disclosed by Cox and Bucks is to connect the two coil spring portions. The main bar portion can have either of a curved shape as disclosed by Cox and a linear shape as disclosed by Bucks, and regardless the main bar portion performs the same function of holding the two coil portions together. Therefore, it would have been an obvious matter of design choice to make the main bar portion of the pivot spring of Cox of either a U-shape and In re Dailey et al., 149 USPQ 47. In the present case, Bucks is evidenced that a spring performs a ‘torsion’ providing function regardless of the shape of its main bar.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Goldstein and Bucks as applied to claim 13 above.
Regarding claim 19, Cox, as modified, discloses that the pivoting head 12 is rotatable about the pivot axis 42 from the first position at 0 degrees to a second position at 45 degrees relative to the first position (see col. 7 at lines 4-6 of Cox, which discloses that the pivoting head can pivot up to 50 degrees, which encompasses two positions at 0 degrees and 45 degrees, respectively), and wherein when rotated, the single pivot spring 60 applies a biasing torque about the pivot axis 42 (see col. 7, lines 61-67 of Cox). Cox, as modified, further discloses that the biasing torque applied by its pivot spring is adjustable, and that the biasing torque should be selected to be “appropriate to working conditions” (see col. 7, lines 56-61 of Cox).
Cox, as modified, fails to disclose that the particular magnitude of the biasing torque provided by the pivot spring, and as a result Cox, as modified, fails to disclose that the biasing torque applied by the pivoting spring is greater than 14 N-mm to 25 N-mm as required by claim 19.
Nonetheless, because Cox explicitly teaches that the biasing torque applied by the pivot spring is adjustable and that the biasing torque should be selected to a level “appropriate to working conditions” (see col. 7, lines 56-61), it would have been an obvious matter of design choice to a person of ordinary skill in the art to selected a biasing torque applied by the pivot spring to be greater than 14 N-mm to 25 N-mm because discovering an optimum biasing torque would have been a mere design consideration based on the particular working conditions.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of the facts that Cox .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Goldstein and Bucks as applied to claim 13 above, and further in view of US Pub. No. 2003/0070309 A1 to Brown et al.
Regarding claim 20, Cox, as modified, discloses that the pivoting head 12 comprises a face (in Fig. 2C of Cox, the face includes the area indicated by the lead line for reference character 44).
Cox, as modified, at least in the embodiment of Fig. 2C of Cox, fails to disclose that the face comprises an elastomer as required by claim 20.
Cox in the embodiment of Fig. 8A teaches a pivoting head 202 having a face (the face including insert 318), the face comprising a slip-resistant insert 318 (see Fig. 8A and col. 10, lines 38-41). Cox in the embodiment of Fig. 8A teaches that providing the face with the slip-resistant insert is advantageous because it improves handling (see col. 10, lines 41-42).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the pivoting head of Cox, as modified, which is based on the embodiment of Fig. 2C of Cox, with a slip-resistant insert on the face as taught by the embodiment of Fig. 8A of Cox. This modification is advantageous in order to improve handling of the handle – the slip-resistant surface improves a user’s grip on the razor handle. 
Still, Cox, as modified, fails to disclose any particular material for the slip-resistant insert. As a result, Cox, as modified, fails to disclose that the face comprises an elastomer as required by claim 20. 
Brown teaches a handle where slip resistance is provided by an elastomeric material (see paragraph 3). Thus, Brown is evidence that an elastomer is a suitable material to provide the slip-resistance already disclosed by Cox, as modified.
In re Leshin, 125 USPQ 416. Additionally, Brown teaches that an elastomer is also comfortable (see paragraph 3), so this modification not only provides the required slip-resistance, but also enhances comfort.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A statement of reasons for allowance will be provided with any future Notice of Allowability.
Response to Arguments
Regarding the rejection of claim 2 under 35 USC 112(a), Applicant’s arguments at page 9 have been considered but are moot in view of the Applicant’s amendments to the claim. The Applicant’s arguments no longer address the issues claim 2, as amended 12 October 2021, raises under 35 USC 112(a). 
Regarding the rejection of claim 1 under 35 USC 112(b) related to the recitation of a “single pivot spring”, the Applicant’s arguments at page 10 of the Remarks have been considered but are not persuasive. The Applicant’s arguments do not address each issue raised in the rejection. For example, it is unclear whether a second, non-pivot spring can also be provided that biases the pivoting head into the first position. As another example, it remains unclear whether a second pivot spring can be provided, if the pivot spring has a function other than biasing the pivoting head into the first position. Thus, claim 1 remains indefinite.
instead of, not in addition to, “a trapezoidal prism shape”. Since the problematic language of “a trapezoidal prism shape” remains in the claim, the claim remains indefinite.
Regarding the rejection of claim 1 as being anticipated by Wain, the Applicant’s arguments at page 12 of the Remarks are moot. Wain is not cited in the present rejection as anticipating claim 1. 
Regarding the rejection of claim 7 as being anticipated by Wain, the Applicant argues at page 12 of the Remarks that Wain’s pivoting head is not “configured to receive a razor cartridge”. This argument is not persuasive.   US Pub. No. 2013/0199346 A1 to Psimadas et al. is evidence that a pivoting head such as that disclosed by Wain is configured to slidably receive a razor cartridge, even if the pivoting head of Wain itself includes a razor blade. Therefore, the Applicant’s argument is not persuasive. 
Regarding the rejection of claim 13 as being anticipated by Wain, the Applicant’s arguments at pages 12-13 of the Remarks are moot. Wain is not cited in the present rejection as anticipating claim 13. 
Regarding the rejection of claim 1 as being unpatentable over Molema in view of Beutal, these references are not cited in the present rejection as rendering claim 1 obvious. Therefore, 
Turning to the rejection of claims 13-15 and 17 as being unpatentable over Cox, as modified, the Applicant argues beginning at page 16 of the Remarks that Cox fails to disclose “discrete” first and second arms. This argument is persuasive; however, a new grounds of rejection has been provided adding the Goldstein reference for its teaching of discrete arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN H MACFARLANE/Examiner, Art Unit 3724